         Case 1:16-cv-01534-JEB Document 412 Filed 04/15/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                     Case No. 1:16-cv-1534-JEB
                                                     (and Consolidated Case Nos. 16-cv-1796
                      Plaintiff,
                                                     and 17-cv-267)
and
                                                     NOTICE OF CHANGE OF ADDRESS
                                                     AND LAW FIRM
CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.



       COMES NOW legal counsel for the Plaintiff-Intervenor, the Cheyenne River Sioux Tribe

to notify the Court of their change of address and law firm. The Plaintiff-Intervenor legal

counsel’s new contact information is:


Nicole E. Ducheneaux
Big Fire Law and Policy Group
1404 Ft. Crook Road South
Bellevue, Nebraska 68005
P: 531-466-8725
F: 531-466-8792
NDucheneaux@bigfirelaw.com
        Case 1:16-cv-01534-JEB Document 412 Filed 04/15/19 Page 2 of 3



Dated: April 15, 2019               Respectfully submitted,

                                    /s/ Nicole E. Ducheneaux
                                    Big Fire Law & Policy Group LLP
                                    1404 South Fort Crook Road
                                    Bellevue, NE 68005
                                    Telephone: (531) 466-8725
                                    Facsimile: (531) 466-8792
                                    Email: nducheneaux@bigfirelaw.com
         Case 1:16-cv-01534-JEB Document 412 Filed 04/15/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2019, I electronically filed the foregoing Notice of

Change of Address and Law Firm with the Clerk of the Court using the CM/ECF system, which

will send notification of this filing to the attorneys of record and all registered participants.



                                                /s/ Nicole Ducheneaux
